Citation Nr: 1741673	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to the service-connected right ankle injury and the service-connected left ankle sprain.

2.  Entitlement to service connection for right knee disorder, to include as secondary to the service-connected right ankle injury and the service-connected left ankle sprain. 

3.  Entitlement to service connection for right hip disorder, to include as secondary to the service-connected right ankle injury and the service-connected left ankle sprain. 

4.  Entitlement to service connection for lumbar spine disorder, to include as secondary to the service-connected right ankle injury and the service-connected left ankle sprain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.W.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to October 1982. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from July 2010 and November 2010 rating decisions issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the July 2010 rating decision, the RO denied service connection for right hip and lumbar spine disorders.  In the November 2010 rating decision, the RO denied service connection for depression, PTSD, and a right knee disorder.

The Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder in order to encompass all possible psychiatric diagnoses in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

In July 2015, the Veteran and his ex-wife, T.W., testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 
In October 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for the claims.  38 C.F.R. § 3.310 (2016).  Because the issues are being remanded for other reasons, there is an opportunity to provide this notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159.  

Additionally, the Board previously remanded these claims in October 2015 for VA examinations and medical opinions, which were obtained in December 2015.  The Board finds these examinations and medical opinions to be inadequate.  The psychiatric examiner found that the Veteran did not have a current diagnosis under the incorrect standard (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V) criteria).  The DSM-IV applies to the Veterans' claim.  The joints examiner did not provide any rationale for the secondary service connection opinions, and incorrectly found that the Veteran's service treatment records did not contain any documentation regarding the right knee.  Thus, a new psychiatric examination and VA addendum medical opinions for the remaining claims are required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter which includes an explanation as to what information or evidence is needed to substantiate the claims on a secondary service connection basis.  

(a)  Ensure that VA medical records are up-to-date. 

(b)  Ask the Veteran to provide information regarding medical treatment from private providers not of record.  

2.  The Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

a)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-V; however, the VA Secretary has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).) 

b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the documented in-service stressor where he was injured by a Gamma Goat tire or an in-service stressor pertaining to sexual assault. 

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD (to include the Veteran's currently diagnosed major depressive disorder and depression, as shown in VA treatment records dated in May 2010 and September 2014, respectively), the examiner should offer an opinion as to the following:

(i)  whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service, to include the in-service injury and sexual assault. 

(ii)  whether it is at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disorder is proximately due to, or caused by, his service-connected bilateral ankle disability (i.e., his right ankle disability, left ankle disability, or both in combination; and, 

(iii)  whether it is at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disorder has been aggravated by his service-connected bilateral ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements and his ex-wife's testimony describing his in-service experiences and the onset and continuity of psychiatric symptomatology.

3.  Forward the claims folder to the examiner who provided the December 2015 VA medical opinion regarding the current degenerative arthritis and intervertebral disc syndrome of the lumbar spine, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should offer opinions as to the following: 

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed degenerative arthritis and intervertebral disc syndrome of the lumbar spine is proximately due to or caused by the Veteran's service-connected bilateral ankle disability (i.e., his right ankle disability, left ankle disability, or both in combination); and, 

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed degenerative arthritis and intervertebral disc syndrome of the lumbar spine has been aggravated by the Veteran's service-connected bilateral ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the service treatment records, post-service treatment records, and lay statements and testimony by the Veteran and his ex-wife.

4.  Forward the claims folder to the examiner who provided the December 2015 VA medical opinion regarding the current right hip pain with reduced ranges of motion, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should offer opinions as to the following: 

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed right hip pain with reduced ranges of motion is proximately due to or caused by the Veteran's service-connected bilateral ankle disability (i.e., his right ankle disability, left ankle disability, or both in combination); and, 

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed right hip pain with reduced ranges of motion has been aggravated by the Veteran's service-connected bilateral ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the service treatment records, post-service treatment records, and lay statements and testimony by the Veteran and his ex-wife.

5.  Forward the claims folder to the examiner who provided the December 2015 VA medical opinion regarding the current right knee osteoarthritis (as diagnosed in an October 2013 VA treatment record), and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should offer opinions as to the following: 

(a)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the currently diagnosed right knee osteoarthritis is related to the Veteran's active service, to include the Gamma Goat accident and/or duties in the infantry, and to include the in-service May 1977 documentation of knee pain; 
(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed right knee osteoarthritis is proximately due to or caused by the Veteran's service-connected bilateral ankle disability (i.e., his right ankle disability, left ankle disability, or both in combination); and, 

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed right knee osteoarthritis has been aggravated by the Veteran's service-connected bilateral ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the service treatment records, post-service treatment records, and lay statements and testimony by the Veteran and his ex-wife.

6.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

